 Case 19-30159-sgj11 Doc 3 Filed 01/16/19                        Entered 01/16/19 15:30:14   Page 1 of 2



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

IN RE:                                                       §
                                                             §
GULFSTREAM DIAGNOSTICS, LLC,                                 §   Case No. 19-30159-11
                                                             §
          Debtor.                                            §

                          NOTICE OF NON-CONSENT TO USE OF
                  CASH COLLATERAL, AND DEMAND FOR SEQUESTRATION

          PLEASE TAKE NOTICE THAT all revenues, income and all receivables (collectively
“Cash Collateral”) derived from the operations of the Debtor constitute cash collateral of Bank
of America, N.A. (“Secured Lender”) pursuant to inter alia, a Security Agreement dated
August 10, 2017 in favor of Secured Lender (the “Security Agreement”) and a Loan Agreement
dated August 10, 2017 in favor of Secured Lender (a “Line of Credit”).
          PLEASE TAKE FURTHER NOTICE Secured Lender does not consent to the use or
expenditure of the Cash Collateral by Debtor or any other person, and such use or expenditure is
prohibited pursuant to inter alia, 11 U.S.C. § 363(c)(2). In addition, Secured Lender hereby
demands that all Cash Collateral be segregated and that Debtor immediately provide an
accounting of such Cash Collateral to Secured Lender through its undersigned attorneys, as
required by 11 U.S.C. §363 (c)(4).




Notice of Non-Consent to Use of Cash Collateral\12418898.1
 Case 19-30159-sgj11 Doc 3 Filed 01/16/19                          Entered 01/16/19 15:30:14      Page 2 of 2




          Dated: January 16, 2019

                                                                 Respectfully submitted,

                                                             By: / s/ Bradley J. Purcell
                                                             Keith M. Aurzada
                                                             Texas Bar No. 24009880
                                                             Bradley J. Purcell
                                                             Texas Bar No. 24063965
                                                             2200 Ross Avenue, Suite 3300
                                                             Dallas, Texas 75201
                                                             keith.aurzada@bclplaw.com
                                                             bradley.purcell@bclplaw.com
                                                             (214) 721-8000 (Telephone)
                                                             (214) 721-8100 (Facsimile)

                                                             Counsel for Plaintiff Bank of America, N.A.


                                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading was served on
January 16, 2019, via electronic mail to the parties subscribing to the Court’s CM/ECF system in
this case.

                                                             / s/ Bradley J. Purcell
                                                             Bradley J. Purcell




Notice of Non-Consent to Use of Cash Collateral\12418898.1
